DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Claims 1 and 12 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1 and 12 are acknowledged.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2015/0248664 “Makhdumi”, in view of US Pat 9,875,469 “Chin”.

As per Claims 1 and 12, Makhdumi discloses a server and method comprising: 
a communications module (Makhdumi: [0140], communicative instructions may further be transmitted, received, and the cause of return and/or reply communications beyond the instant computer systemization to: communications networks, input devices, other computer systemizations, peripheral devices, and/or the like); 
a processor coupled with the communications module (Makhdumi: [0140], processor(s) connected to communication networks); and 
a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor (Makhdumi: [0141], The CPU interacts with memory through instruction passing through conductive and/or transportive conduits (e.g., (printed) electronic and/or optic circuits) to execute stored instructions (i.e., program code) according to conventional data processing techniques), configure the server to: 
receive a request from a device that scanned the machine-readable code, the request received at the web address and the request including data (Makhdumi: [0030], utilize payment information from a virtual wallet associated with a user device to create a purchase transaction request for processing by including data from the captured QR code on the products and merchant information); 
in response to receiving the request from the device and at the web address (Makhdumi: [0035] “a merchant server may embed a URL specific to the transaction into the card authorization request. For example, in some implementations, a POS terminal, remote device and/or desktop computer may embed the URL into optional level 3 data in the card authorization request. The URL may point to a webpage stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request. “  The embedded URL for the card authorization request (request) points to a webpage (web address) dedicated to the transaction.  Since the webpage is dedicated to the transaction, the request is inherently received at the web address), determine, based on data encoded in the machine-readable code and the data included in the request, that the transaction may be processed using the value-added service (Makhdumi: [0035] the user may navigate to the URL of a webpage specific to the transaction using the data embedded in the card authorization message from the POS terminal (the data of the machine readable code) the webpage may include details on the purchase transaction including the selected payment method (data included in the request). [0104], The user may select the funds tab 916 to select one or more forms of payment 917, which may include exemplary value added services of various credit, debit, gift, rewards and/or prepaid cards (selecting value added service as the payment for processing the transaction)); and 
in response to determining that the transaction may be processed using the value-added service, enable completion of the transaction using the value-added service (Makhdumi: [0032], a purchase transaction request for processing by the payment network is initiated and confirmation is received upon completion based on user selected payment method including options of offers and rewards, and [0104] The user may select the funds tab 916 to select one or more forms of payment 917, which may include various credit, debit, gift, rewards and/or prepaid cards).  

Makhdumi fails to disclose a server and method comprising: 
cause a point-of-sale terminal processing a transaction to display a machine-readable code, the machine-readable code encoding a web address to be used to request the server to enable completion of the transaction using a value-added service.

Chin teaches a server and method comprising:
cause a point-of-sale terminal processing a transaction to display a machine-readable code, the machine-readable code encoding a web address to be used to request the server to enable completion of the transaction using a value-added service (Chin: Fig. 2 and 3, column 4, lines 13-35, the bill can be printed invoice, or an electronic invoice displayed on a display device of a merchant device.  The bill includes a representation of the transaction.  The representation can include the transaction identifier encoded in various forms, and optionally, details of the bill.  The representation can be a barcode that can be scanned by a customer device.  in various implementations, the representation can be a one-dimensional or two-dimensional bar code, e.g., a quick response (QR) code., Column 5, lines 8-13, the representation can include an encoded link to a website of the merchant, or encoded information on accessing a wireless network of the merchant).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Makhdumi to include a POS displaying a QR code encoding a web address as taught by Chin, with the transaction processing system and method as taught by Makhdumi with the motivation of customers conducting a transaction without physically presenting a credit card (Chin: Column 2, lines 1-3).

As per Claims 2 and 13, Makhdumi discloses a server and method, wherein the processor-executable instructions further configure the server to: 
cause the device that scanned the machine-readable code to output an interface that prompts for authorization to use the value-added service to complete the transaction (Makhdumi: [0104]); and 
receive, from the device that scanned the machine-readable code and through the interface, an indication of authorization to use the value-added service (Makhdumi: [0032] and [0048]), and 
wherein enabling completion of the transaction using the value-added service includes, configuring an account associated with a transfer token to enable the value-added service for the transfer token when the transfer token is used to process the transaction at the point-of-sale terminal (Makhdumi: [0032] and [0104]).  

As per Claims 3 and 14, Makhdumi discloses a server and method, wherein determining that the transaction may be processed using the value-added service comprises: 
sending a value-added service availability request to a value-added service server, the value-added service availability request including at least some of the data encoded in the machine-readable code and the data included in the request (Makhdumi: [0104]-[0105] and [0131]); and 
receiving, from the value-added service server, a response to the value-added service availability request, the response indicating that the transaction may be processed using the value-added service (Makhdumi: [0032] and [0104]).  

As per Claims 4 and 15, Makhdumi discloses a server and method, wherein the machine-readable code encodes an amount of the transaction and wherein the value-added service availability request includes the amount of the transaction (Makhdumi: [0039]).  

As per Claims 5 and 16, Makhdumi discloses a server and method, wherein the data included in the request which is used to determine that the transaction may be processed using the value-added service includes one or both of a name and a phone number (Makhdumi: [0131]).  

As per Claims 6 and 17, Makhdumi discloses a server and method, wherein the data included in the request which is used to determine that the transaction may be processed using the value-added service includes a phone number (Makhdumi: [0066]).  

As per Claims 7 and 18, Makhdumi discloses a server and method, wherein the determining that the transaction may be processed using a value-added service is based on one or more of: a name included in the request; a merchant identifier associated with the machine-readable code; a telephone number included in the request; and an amount of the transaction encoded in the machine-readable code (Makhdumi: [0056] and [0066]).  

As per Claims 8 and 19, Makhdumi discloses a server and method, wherein enabling completion of the transaction using the value- added service includes provisioning a wallet on the device that scanned the machine-readable code with a transfer token to be used to complete the transaction using the value-added service (Makhdumi: [0032] and [0104]).  

As per Claims 9 and 20, Makhdumi discloses a server and method, wherein enabling completion of the transaction using the value- added service includes sending an indication that the transaction is to be completed using the 30value-added service to the point-of-sale terminal to cause the point-of-sale terminal to complete the transaction using the value-added service (Makhdumi: [0032] and [0104]).  

As per Claim 10, Makhdumi discloses a server, wherein causing the point-of-sale terminal to complete the transaction using the value-added service includes causing the point-of-sale terminal to display a prompt to use a particular transfer token to complete the transaction, the particular transfer token being associated with the value-added service (Makhdumi: [0032] and [0104]).  

As per Claim 11, Makhdumi discloses a server, wherein the value-added service enables a transfer deferral that is not enabled without use of the value-added service (Makhdumi: [0104]).

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed May 30, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2015/0248664 “Makhdumi”, in view of US Pat 9,875,469 “Chin”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687